DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 11/30/2020.
Claims 1, 5, 8, 10-13, and 19-20 have been amended and are hereby entered.
Claims 2-4 and 6-7 have been canceled.
Claims 1, 5, and 8-20 are currently pending and have been examined.
This action is made FINAL.
International Priority
	Applicant properly claims foreign priority to JP 2017-134744 (filed 07/10/2017) in the ADS filed on 06/26/2018; however, JP 2017-134744 does not provide support for Claims 17-18 as drafted.  These claims are given an effective priority date of 06/26/2018 and all others as currently drafted are given a priority date of 07/10/2017.
Response to Applicant’s Arguments
Objections
	All objections to the specification are obviated by the amendments thereto; therefore, they are withdrawn.
	The objections to the drawings have not been properly corrected by the present amendments.  Regarding the absence of RCs P1 and Pn from the specification, Applicant amends 1 to PN;” however, “PN” does not match “Pn” from Fig. 1.  This objection has been updated accordingly.  Regarding the absence of 22a and 23a from the drawings, Applicant removed some but not all instances of these terms from Paragraph 0152.  RC 22a also remains present in Paragraph 0141.  As such, this objection remains valid.
Claim Objections
The objections to Claims 1, 19, and 20 are obviated by the amendments thereto; therefore, they are withdrawn.
The objection to Claim 4 is obviated by cancellation of Claim 4; therefore, the objection is withdrawn.  The limitation as presently drafted in Claims 1, 19, and 20 does not repeat this issue.  
The objection to Claim 6 is obviated by cancellation of Claim 6; therefore, the objection is withdrawn.
Claim Rejections – 35 USC § 112
The rejection to Claims 1, 19, and 20 regarding antecedent basis for the term “the user” is obviated by the present amendments thereto; therefore, the rejections are withdrawn.  A similar issue continues to exist in Claim 10 (see 112(b) rejections below), which may be corrected in a similar manner.
The rejection to Claims 2-18 regarding the improper relation back of to “the deciding” limitation of Claim 1 is properly obviated by the present amendments to Claim 1; therefore, these rejections are withdrawn.

The rejection to Claim 3 regarding the paradoxical use of information which does not exist at the time of “the estimating” step of Claim 1 is obviated due to the cancelation of Claim 3; therefore, this rejection is withdrawn.  Regarding the similar rejection to Claim 13 (and Claims 14-18 by dependence), the amended language of “from a movement information database” is insufficient to overcome this rejection; therefore, this rejection remains valid.  No explanation of the information found in said database or the manner in which such information may be determined is defined in the claims.  Such an explanation, if in keeping with the disclosure of the specification, may narrow the scope of Claim 13 such that it does not include the paradoxical embodiment of using data obtained from the travel of the plurality of users between the itinerary spots (which would not exist at the time of the estimation).  See 112(b) rejections below for further explanation.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are partially persuasive but ultimately do not result in withdrawal of rejection under 101.
Applicant argues that the present amendments to independent Claims 1, 19, and 20 integrate the recited abstract ideas into “a practical application of technology that imposes meaningful limits on the claimed methodology.”  In support of this conclusion, Applicant states that “[f]or instance, in amended independent claim 1, it is clear that the receiving recited in amended independent claim 1 is executed by the communication circuit of the activity 
The amendments to the “outputting” step of the independent claims successfully removes this limitation from its previous categorization as a certain method of organizing human activity.  This limitation, as well as the claims as a whole, are analyzed in light of this in the updated 101 rejections below.  However, similar alterations to the “estimating” and “deciding” limitations fails to remove these limitations from categorization as mental processes or mathematical concepts.  The entity performing a mathematical concept (be it a user, a computer component, or otherwise) is irrelevant to the categorization of a limitation as a mathematical concept.  Similarly, specifically claiming a limitation reciting a mental process as being performed by a computer component does not remove said limitation from categorization as a mental process.  The test for whether a limitation recites a mental process is 
The amendments to the claims do not integrate the recited abstract ideas into a practical application, and therefore do not “impose meaningful limits” on the abstract concept as defined in relation to the 101 analysis.  See updated 101 rejections below for more information.  
The claims are not an improvement to computer functionality or other technology because they do not embody a technical solution to a technical problem.  The problem being solved, regarding the creation of itineraries for a plurality of users for visiting a series of locations such that the fatigue of each of the plurality of users from completing their individual itineraries will be at similar levels, is not a technical problem and would exist absent any of the recited technical components of the claim.  Rather, this is a problem directed to an abstract concept such as customer service.  Likewise, the recited solution is not technical in nature.  Rather, the recited technical components merely facilitate the solution rather than being the subject thereof.  The claims are more properly categorized as merely automating a manual activity.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are persuasive.

Specification
The disclosure is objected to because of the following informality:  In Paragraph 0049, “PN” should read “Pn.”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  22a and 23a (see Paragraphs 0141 and 0152).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality:  In Claim 1, “activity proposed apparatus” should read “activity proposing apparatus.”  Appropriate correction is required.
Claim Interpretation
In Claim 1, “(a)n activity proposing method used in an activity proposing apparatus” is interpreted as being directed to the statutory category of a “process,” the steps of which are accomplished via an apparatus.
Claim 14 contains a limitation beginning with “wherein in a case where…”  This is a contingent limitation of a method claim as set forth in MPEP 2111.04.  As such, this limitation is not considered to limit the claim of which it is a part.  Claims 15-17 contain limitations intended to modify the contingent limitation of Claim 14, and thus also constitute contingent limitations not considered to limit the claim of which they are part.  In the interest of compact prosecution, these limitations will be interpreted as if the condition precedent was required for the purposes of this examination.  If interpreted as drafted, these limitations would cause rejection under 112(d) as improper dependent claims failing to further limit the claim upon which they depend.  Further, as all previous art-based rejections are withdrawn in the present Office Action, there will be no need to interpret these limitations as if they were not contingent limitations of a method claim in the future, resulting in the above-discussed 112(d) rejections.  Until this issue is corrected, Claims 14-17 cannot be placed in condition for allowance.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 10, the term “the user” lacks antecedent basis because only “a plurality of users,” “each user of the plurality of users,” and “at least two of the plurality of users” have been previously disclosed and no singular user (presumably from this plurality) has yet been specified.  
In Claims 10-12 and 18, the term “the itinerary spot to be visited” (singular and used to modify the “deciding” limitation of Claim 1) lacks antecedent basis because the “deciding” limitation to which these claims relate back decides upon two or more itinerary spots for each of the plurality of users as presently amended.
Claim 13 contains a limitation relating back to “the estimating” limitation of Claim 1; however, these limitations attempt to modify the estimating limitation of Claim 1 to use data that does not exist at the point in time at which Claim 1’s estimating limitation occurs.  This creates a paradox.  Claims 14-18 are rejected due to their dependence upon one of the presently rejected claims.
Claim 18, the term “the itinerary spot that has already been visited during the trip” lacks antecedent basis.  This term formerly appeared in Claim 3, which has been cancelled.  This term has not been amended into the claim string such that its use in Claim 18 has antecedent basis.
In Claim 20, the term “the activity proposing apparatus” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As presently drafted, Claim 18 depends upon Claim 3, which has been cancelled in the present amendments.  For the purposes of this examination, Claim 18 will be interpreted as if dependent upon Claim 1, further resulting in the relevant 112(b) rejection above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 5, and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 19, and 20, the limitations of estimating a level of fatigue at each of the plurality of itinerary spots for each of the plurality of users on a basis of the information concerning the plurality of itinerary spots; and deciding, for each of the plurality of users, two or more itinerary spots to be visited by a corresponding one of the plurality of users during the trip so that a difference in level of fatigue among the plurality of users calculated on a basis of the level of fatigue at each of the plurality of itinerary spots estimated for each of the plurality of users becomes equal to or smaller than a predetermined value, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  Additionally, the limitation of estimating a level of fatigue at each of the plurality of itinerary spots for each of the plurality of users on a basis of the information concerning the plurality of itinerary spots, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of the judicial exception to a particular 
	Claims 5 and 8-18, describing various additional limitations to the method of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claims 5, 8-13, and 18 disclose various modifications to the receiving/acquiring of information, estimating, and/or deciding steps, merely further narrowing the field of use (which does not integrate the recited abstract ideas into a practical application).  Among those, Claims 10-12 additionally disclose the receipt or acquiring of additional variables used in the estimating and/or deciding steps, merely adding more insignificant extra-solution activity in the form of mere data gathering (which does not integrate the recited abstract ideas into a practical application).  Claims 14-17 disclose various ways in which the requirements of the determination step are to be defined in various circumstances, merely further narrowing the field of use (which does not integrate the recited abstract ideas into a practical application).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628